fcaNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

In Claims 20 and 21, “means for attaching the restrictor to the halter” is interpreted under 35 U.S.C 112(f) to mean any type of strap or connecting member to secure the muzzle to a halter of a horse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 7, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 16, and 25, the term “finger-like” is a relative term and one of ordinary skill in the art would not know its meaning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Harman (US Pub. 2015/0257368 A1).
Regarding claim 1, Harman discloses a grazing restrictor for attaching to a halter, the restrictor comprising: 
a body portion having at least one central opening (Fig. 2, there is a central opening in the center of the device body); 
a plurality of elongate segments extending outward from the body portion (Fig. 2, the flaps extend out from the body), the elongate segments having a plurality of openings defined therein (Fig. 2, the segments have a plurality of openings), the plurality of elongate segments configured and arranged to fold upward relative to the body portion to form the shape of a muzzle (Fig. 7, the elongate segments can fold); 

Regarding claim 2, Harman discloses the plurality of ties have a first end and a second end configured to be attached in end to end fashion (Fig. 1, the ties go through the openings in the elongate segment and connect to themselves).
Regarding claim 3, Harman discloses the body portion and the plurality of elongate segments are formed as a unitary member (Fig. 2, the device is a single piece).
Regarding claim 6, Harman discloses a plurality of ventilation openings formed in one of the body portion and the plurality of elongate segments (Fig. 2, elongate segments and body have a plurality of holes which can be used for ventilation).
Regarding claim 7, Harman discloses the plurality of elongate segments further comprise finger-like projections (Fig. 2, elongate segments extend away from the body and could be considered “finger-like”).
Regarding claim 9, Harman discloses one or more ventilation openings in the plurality of elongate segments (Fig. 2, elongate segments and body have a plurality of holes which can be used for ventilation).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kunststofftechnik (DE 29904089).
Regarding claim 22, Kunststofftechnik discloses a combination, comprising: 
a halter (Pg. 3, [0009], “The length-adjustable strap fasteners integrated into the basket allow the basket to be attached to a standard halter”); 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harman (US Pub. 2015/0257368 A1).
Regarding claim 5, Harman discloses the claimed invention except for the body portion and the plurality of elongate segments comprise polyether urethane. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the grazing restrictor out of polyether urethane as that material might be ideal for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 11, Harman discloses the claimed invention except for the restrictor is formed from a clear material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the restrictor out of a clear material as it might be necessary to see the horse’s face, since it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claims 1, 4, 10, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunststofftechnik (DE 29904089) in view of Harman (US Pub. 2015/0257368 A1).
Regarding claim 1, Kunststofftechnik discloses a grazing restrictor for attaching to a halter, the restrictor comprising: 
a body portion having at least one central opening (Fig. 1, there is an opening in the center of the device);
a plurality of elongate segments extending outward from the body portion (Fig.1, flaps extend out from the center of the device), the elongate segments having a plurality of openings defined therein (Fig. 1, the segments have a plurality of openings), the plurality of elongate segments configured and arranged to fold upward relative to the body portion to form the shape of a muzzle (The muzzle lies flat but is formed of a flexible plastic and folds to form a muzzle shape).
However, Kunststofftechnik does not disclose a plurality of ties configured to be inserted through one or more of the plurality of openings and around the halter as taught by Harman (Fig. 1, the ties go through the openings in the elongate segment and connect to themselves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grazing restrictor of Kunststofftechnik to include the means for attachment of Harman to secure it to an animal. Kunststofftechnik 
Regarding claim 4, Kunststofftechnik as modified discloses the body portion and the plurality of elongate segments comprise an elastic material (Pg. 2, [0001], “Muzzle for grazing animals made of flexible plastic”).
Regarding claim 10, Kunststofftechnik as modified discloses the claimed invention in addition to the central opening is sized to provide a throughput restriction on the amount of forage ingested while grazing (Pg. 2, [0003], “The invention specified in claim 1 is based on the problem of creating a muzzle which can be worn over a long period of time and which restricts the feeding of an animal in the pasture in a controlled manner without impairing water absorption and breathing”).
Regarding claim 12, Kunststofftechnik as modified discloses a grazing restrictor for attaching to a halter, the restrictor comprising: 
a body portion having a central opening (Fig. 1, there is an opening in the center of the device), the central opening sized to provide a throughput restriction on the amount of forage ingested while grazing (Pg. 2, [0003], “The invention specified in claim 1 is based on the problem of creating a muzzle which can be worn over a long period of time and which restricts the feeding of an animal in the pasture in a controlled manner without impairing water absorption and breathing”); 
a plurality of elongate segments extending outward from the body portion (Fig. 1, flaps extend out from the center of the device);

the body portion and the plurality of elongate segments are formed as a unitary, elastic member (Pg. 2, [0001], “Muzzle for grazing animals made of flexible plastic”) configured and arranged to lay flat in a first configuration and to be folded into the shape of a muzzle by folding the plurality of elongate segments upward relative to the body portion in a second configuration (Fig. 1, the central body and elongate members are one piece and the device lies flat. When it is in use, the flaps fold to form a muzzle shape).
However, Kunststofftechnik does not disclose a plurality of ties configured to be inserted through one or more of the plurality of openings and around the halter as taught by Harman (Fig. 1, the ties go through the openings in the elongate segment and connect to themselves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grazing restrictor of Kunststofftechnik to include the means for attachment of Harman to secure it to an animal. Kunststofftechnik discloses a means for attaching ([0009], “The length-adjustable strap fasteners integrated into the basket allow the basket to be attached to a standard halter”) but Harman discloses the plurality of ties.
claim 13, Kunststofftechnik as modified discloses the plurality of ties have a first end and a second end configured to be attached in end to end fashion (Harman, Fig. 1, the ties go through the openings in the elongate segment and connect to themselves).
Regarding claim 14, Kunststofftechnik as modified discloses the claimed invention except for the body portion and the plurality of elongate segments comprise polyether urethane. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the grazing restrictor out of polyether urethane as that material might be ideal for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 15, Kunststofftechnik as modified discloses a plurality of ventilation openings formed in one of the body portion and the plurality of elongate segments (Fig. 1, elongate segments and body have a plurality of holes which can be used for ventilation).
Regarding claim 16, Kunststofftechnik as modified discloses the plurality of elongate segments further comprise finger-like projections (Fig. 1, elongate segments extend away from the body and could be considered “finger-like”).
Regarding claim 18, Kunststofftechnik as modified discloses the claimed invention in addition to one or more ventilation openings in the plurality of elongate 
Regarding claim 19, Kunststofftechnik discloses the claimed invention except for the restrictor is formed from a clear material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the restrictor out of a clear material as it might be necessary to see the horse’s face, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunststofftechnik (DE 29904089) in view of Harman (US Pub. 2015/0257368 A1), and further in view of Grogoza (US Pub. 7,117,659 B1).
Regarding claim 17, Kunststofftechnik as modified discloses the claimed invention except for the plurality of ties comprise low-profile cable ties (Grogoza, Fig. 4, zip-tie 26. Zip-ties are also known as low-profile cable ties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ties of Harman to be low-profile cable ties as taught by Grogoza as they might be more resilient than traditional ties.
Regarding claim 8, Kunststofftechnik as modified discloses the claimed invention except for the plurality of ties comprise low-profile cable ties (Grogoza, Fig. 4, zip-tie 26. Zip-ties are also known as low-profile cable ties).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kunststofftechnik (DE 29904089) in view of Harman (US Pub. 2015/0257368 A1) and Barghini (US Pub. 3,491,755).
Regarding claim 20, Kunststofftechnik discloses a grazing restrictor for attaching to a halter, the restrictor comprising: 
a body portion having a central opening (Fig. 1, there is an opening in the center of the device), the central opening sized to provide a throughput restriction on the amount of forage ingested while grazing (Pg. 2, [0003], “The invention specified in claim 1 is based on the problem of creating a muzzle which can be worn over a long period of time and which restricts the feeding of an animal in the pasture in a controlled manner without impairing water absorption and breathing”); 
a plurality of elongate segments extending outward from the body portion (Fig.1 , flaps extend out from the center of the device). 
However, Kunststofftechnik does not disclose means for attaching the restrictor to the halter as taught by Harman (Fig. 1, the device is tied to a halter by means of fastening straps that loop through the opening on the extent of the muzzle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grazing restrictor of Kunststofftechnik to include the means for attachment of Harman to secure it to an animal. Kunststofftechnik 
Kunststofftechnik does not disclose, as taught by Barghini the plurality of elongate segments are configured and arranged such that, when the restrictor is attached to the halter, the elongate segments are biased outwardly from the halter (Col. 2, line 66-Col. 3, line 1: “The various members making up frame 20 are desirably formed from resilient supple, shock-resistant plastic strips ( e.g., nylon, polyethylene, polyvinyl chloride, etc.), thereby insuring that the mask will not permanently collapse in use, even if deformed by being subjected to a sharp blow”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grazing restrictor of Kunststofftechnik to include the resilient plastic of Barghini to prevent deformation of the grazing restrictor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kunststofftechnik (DE 29904089) in view of Harman (US Pub. 2015/0257368 A1) and Barghini (US Pub. 3,491,755), and further in view of Grogoza (US Pub. 7,117,659 B1).
Regarding claim 21, Kunststofftechnik as modified discloses the claimed invention except for the means for attaching comprises a device selected from the group consisting of at least one cable tie, button, hook and loop fastener, and quick connect coupling as taught by Grogoza (Fig. 4, zip-tie 26 is used as a fastener).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grazing restrictor of Harman as .

Claims 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kunststofftechnik (DE 29904089).
Regarding claim 23, Kunststofftechnik discloses the claimed invention except for the body portion and the plurality of elongate segments comprise polyether urethane. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the grazing restrictor out of polyether urethane as that material might be ideal for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 24, Kunststofftechnik as modified discloses the claimed invention in addition to a plurality of ventilation openings formed in one of the body portion and the plurality of elongate segments (Fig. 1, elongated segments have a plurality of holes that could be used for ventilation).
Regarding claim 25, Kunststofftechnik as modified discloses the claimed invention in addition to the plurality of elongate segments further comprise finger-like projections (Fig. 1, elongate segments extend away from the body and could be considered “finger-like”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642